EXHIBIT 10.1

MEDICALCV, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Effective November 1, 2006, compensation for service on the Board of Directors
of MedicalCV, Inc. will be as follows:

Annual Cash Compensation

Board Member (other than Board Chair)

 

$

10,000

 

Board Chair

 

$

24,000

 

Audit Committee Member (other than Audit Committee Chair)

 

$

1,500

 

Audit Committee Chair

 

$

4,000

 

Compensation Committee Member (other than Compensation Committee Chair)

 

$

1,000

 

Compensation Committee Chair

 

$

1,500

 

 

Equity Compensation

Each non-employee director who is elected to the Board other than at an annual
meeting of shareholders of the Company will automatically receive a ten-year
option to purchase 5,000 shares of common stock.  Such option will (1) have a
per share exercise price equal to the fair market value of one share of common
stock on the date of grant, (2) become exercisable on the first anniversary of
the date of grant, and (3) be granted pursuant to the terms and conditions of
the Amended and Restated 2001 Equity Incentive Plan.  The date of grant shall be
the date of election of such person to the Board.

The foregoing option awards are in addition to the awards automatically granted
pursuant to Section 5(b) of the 2005 Director Stock Option Plan.  Under that
plan, each year, as of the date of the annual meeting of shareholders of the
Company, each non-employee director who has been elected or reelected or who is
continuing as a member of the Board as of the adjournment of the annual meeting,
automatically receives an option award in the amount of 5,000 shares.  In
addition, each non-employee director who is elected to the Board other than at
an annual meeting of shareholders of the Company automatically receives an
initial option award.  The number of shares to be covered by such initial award
shall equal the nearest whole number, rounded down, equal to (a) 5,000 shares
multiplied by (b) the quotient obtained by dividing (1) the number of whole
weeks between the date of such person’s election to the Board and the scheduled
date of the next annual meeting of shareholders of the Company and (2) 52
weeks.  The date of such initial award shall be the date of election of such
person to the Board.

As a result of the foregoing, depending upon the time of year at which he or she
joins the Board, a non-employee director who is elected to the Board other than
at an annual meeting of shareholders of the Company will receive initial option
awards to purchase between 5,000 shares and 10,000 shares in the aggregate.

 


--------------------------------------------------------------------------------